PER CURIAM.
We affirm Pacimeo’s conviction in open court. The claims of error in regard to the prosecutor’s reference in summation to an exhibit which, although the subject of examination, had not been offered in evidence, and the receipt in evidence of a transcript of an interview between defendant and an Assistant United States Attorney when, it is alleged, the Assistant and his stenographer had or could have had their recollection sufficiently refreshed, fail, among other reasons, because of 28 U.S.C. § 2111. Appellant’s other points are wholly without merit.